People v Dibble (2019 NY Slip Op 07168)





People v Dibble


2019 NY Slip Op 07168


Decided on October 4, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 4, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, CARNI, AND TROUTMAN, JJ.


818 KA 17-01668

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vJEFFREY J. DIBBLE, DEFENDANT-APPELLANT. (APPEAL NO. 4.) 


LINDA M. CAMPBELL, SYRACUSE, FOR DEFENDANT-APPELLANT. 
JAMES B. RITTS, DISTRICT ATTORNEY, CANANDAIGUA (JEFFERY FRIESEN OF COUNSEL), FOR RESPONDENT. 

	Appeal, by permission of a Justice of the Appellate Division of the Supreme Court in the Fourth Judicial Department, from an order of the Ontario County Court (Frederick G. Reed, A.J.), entered July 7, 2017. The order denied the motion of defendant to vacate judgments of conviction pursuant to CPL 440.10. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed.
Same memorandum as in People v Dibble ([appeal No. 1] — AD3d — [Oct. 4, 2019] [4th Dept 2019]).
Entered: October 4, 2019
Mark W. Bennett
Clerk of the Court